Citation Nr: 0733131	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 
 
2.  Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1981 in the United States Air Force. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The claims on appeal were initially denied by the Board in 
January 2006.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in June 2007, the veteran, through his representative, 
and the Secretary of Veterans Appeals (Secretary) filed a 
joint motion for partial remand.  This motion was granted in 
a June 2007 Court order, and the case is again before the 
Board.

The veteran's claims also initially included entitlement to 
service connection for residuals of radiation exposure.  
However, this issue is not a part of the Court appeal, as 
indicated in the June 2007 joint motion for partial remand.  
Therefore, the Board will only address the issues of 
entitlement to service connection for a left knee disorder; 
and entitlement to service connection for lumbar spondylosis.

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

In the June 2007 joint motion for partial remand, the veteran 
and the Secretary requested a remand on the basis of failure 
to fulfill VA's duty to assist under 38 U.S.C.A. § 5103A.  
Specifically, the veteran and his representative asserted 
that reasonable efforts were not made to obtain relevant 
service medical records and/or reconstruct the service 
medical records.  Also, that the record on appeal does not 
contain any indication that VA informed the veteran that they 
were unable to obtain his service records.  Further, the 
veteran described medical treatment from Sembach Air Force 
Base in Germany for his back injury, and treatment from 
Elmendor Air Force Base in Alaska for his knee injury.  It 
does not appear from the record, however, that the VA made an 
attempt to obtain these medical records.  Efforts must be 
made to obtain such records, pursuant to 38 C.F.R. 
§3.159(c)(2).

Additionally, the veteran and his representative asserted 
that "the Board did not comply with section 7104(d)(1) when 
it assigned a favorable VA treatment notation and a VA 
medical opinion less probative value because it relied on 
Appellant's history, which was not corroborated by his 
service medical records," as indicated in the June 2007 
joint motion for partial remand.  Therefore, the veteran 
should be afforded a new VA examination and etiology 
opinions, with a physician who has reviewed the claims file 
and considered all available records.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request a search for any and all 
records, medical and personnel, if 
available.

3.  The RO should also contact the United 
States Air Force Military Personnel 
Center (AFPC), for any information they 
may have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

4.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be requested 
(i.e. from Sembach Air Force Base in 
Germany and Elmendor Air Force Base in 
Alaska).  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

5.  Then, the veteran should be afforded 
a VA examination, with an orthopedic 
examiner, to determine the nature and 
etiology of his left knee and lumbar 
spondylosis disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that current left knee and 
lumbar spondylosis disorders, if present, 
are related to the veteran's period of 
active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the veteran's claims of 
service connection for left knee and 
lumbar spondylosis disorders should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




_________________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



